In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Porzio, J.), dated December 3,1997, which, upon a fact-finding order of the same court, dated October 27, "1997, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crime of sexual abuse in the first degree (four counts), adjudged him to be a juvenile delinquent and placed him on probation for a period of two years. The appeal brings up for review the fact-finding order dated October 27, 1997.
*393Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the Presentment Agency (see, Matter of Joan P., 245 AD2d 381; cf., People v Contes, 60 NY2d 620), we find that it was legally sufficient to support the conclusion that the appellant committed acts which, if committed by an adult, would constitute the crime of sexual abuse in the first degree beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the fact finder, who had the benefit of seeing and hearing the witnesses (cf., People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (cf., People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Goldstein, McGinity and Schmidt, JJ., concur.